Citation Nr: 0527395	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture through the radial styloid with 
myofascial pain syndrome.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1997 to July 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 2004.  


FINDINGS OF FACT

1.	Residuals of a fracture through the radial styloid with 
myofascial pain syndrome are manifested by  pain and 
equivocal neurologic symptoms.   

2.	The veteran failed to report for a VA compensation 
examination scheduled in September 2004.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a fracture through the radial styloid with 
myofascial pain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code  5021, 5214, 5215 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in February 2001 and January 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is requesting a rating in excess of 10 percent 
for her service-connected right wrist disorder, which the 
record shows is her dominant upper extremity.  Service 
connection for the residuals of a fracture through the radial 
styloid with myofascial pain syndrome was granted by rating 
decision dated in June 2001, which gave rise to this appeal.  
The matter before the Board relates to the propriety of this 
evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Myositis is rated on limitation of motion of the affected 
part as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5021.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Limitation of motion of the wrist will be rated at 10 percent 
disabling for either a major or minor extremity where 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215.  

A 30 percent evaluation is warranted for ankylosis of the 
wrist of a major extremity at a favorable angle between 20 
degrees and 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Code 
5214.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b).  

Service medical records show that the veteran was deemed to 
have a hairline fracture of the radial styloid after having 
struck her arm on a table.  Carpal tunnel syndrome was 
suspected, but nerve conduction velocity studies were normal.  
The veteran underwent a medical evaluation board proceeding 
that included an MRI study that showed a small amount of 
fluid in the radial ulnar joints, bilaterally.  The veteran 
was afforded rheumatology, orthopedic, and hand surgery 
evaluations with the assessment being probable sympathetic 
medial right upper extremity pain.  

Following service, the veteran was evaluated by a private 
physician who, in August 2000, reported that the veteran 
seemed to have some myofascial dysfunction, but not reflex 
sympathetic dystrophy.  That evaluation showed no differences 
in muscle mass, strength, symmetry, color or temperature 
between the upper extremities.  Neither was there evidence of 
allodynia, hyperesthesia, pilo motor erection, hyperhidrosis, 
or other evidence of sympathetic dysfunction.  There was 
increased tenderness to palpation with what seemed to be a 
possible palpable trigger point in the pronator teres.  
Neurologic evaluation was normal.  In addendum, the physician 
indicated that the veteran was evaluated on what she termed 
to be a very good day.  

An examination was conducted by VA in March 2001.  At that 
time, the veteran reported her history of injury of the right 
upper extremity, although the examiner noted that he did not 
have the veteran's claims folder for review.  The veteran 
reported that she had been evaluated by various specialists 
with assessments of her disorder including possible reflex 
sympathetic dystrophy or carpal tunnel syndrome.  On 
examination, there was no obvious atrophy comparing the right 
hand to the left.  Range of motion of the right wrist, as 
compared to the left was entirely normal.  Muscle strength of 
the abductor pollicis brevia muscle of the right hand showed 
no significant with the left, when tested with distraction.  
She was able to appose the thumb of each finger.  There was a 
very equivocal weakness of the intrinsic muscles of the right 
hand when compared to the left.  The examiner stated that it 
was very difficult to accept the diagnosis of reflex 
sympathetic dystrophy because there was no evidence of 
flexion contractures, skin atrophy, or temperature 
differences between the upper extremities, some 2.5 years 
after the injury.  There were also inconsistencies in 
responses to sensitivity to pinprick, which did not follow 
the anatomical pathways of nerve roots.  

A July 2002 evaluation by a private physician shows that the 
veteran equal strength of the upper extremities and that 
reflexes were normal and symmetrical.  Sensation of the right 
arm was normal.  Tinel sign at the right wrist, Phalen test, 
and Adson's sign were negative.  The impression was probable 
mild reflex sympathetic dystrophy of the right upper 
extremity.  

The veteran was scheduled for a VA compensation examination 
in September 2004, but failed to report for the examination.  

Review of the records shows that the evaluation of the 
veteran's right wrist disability has been hampered by 
difficulties in establishing the precise diagnosis for the 
disorder.  The evaluation could have been helped if the 
veteran had reported for the September 2004 examination, but, 
as the appeal arises from the original claim the appeal is to 
be evaluated on the evidence of record.  That evidence shows 
that the veteran has some disability of the right upper 
extremity, primarily pain.  The evidence does not demonstrate 
ankylosis, which is necessary for any increased evaluation.  
As such, a rating in excess of 10 percent is not warranted.  


ORDER

A rating in excess of 10 percent for the residuals of a 
fracture through the radial styloid with myofascial pain 
syndrome is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


